FILED
                             NOT FOR PUBLICATION                           FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


VERONICA FLORES-PALMA,                           No. 08-73341

               Petitioner,                       Agency No. A072-670-372

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Veronica Flores-Palma, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen removal proceedings



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we reject Flores-
Palma’s request for oral argument.
conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.

      The BIA dismissed Flores-Palma’s appeal of the denial of her untimely

motion because the record showed she received proper notice of her hearing and

because she failed to meet the requirements for a claim of ineffective assistance of

counsel, equitable tolling, or changed country conditions in Mexico. Flores-Palma

does not raise any challenge to the BIA’s dispositive grounds for denying the

motion. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived). In

light of this conclusion, we do not reach Flores-Palma’s contentions regarding her

eligibility for asylum, withholding of removal, or protection under the Convention

Against Torture.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-73341